MISER, Circuit Judge.
This is an appeal by the O’Learys, appellants, from an order of the- trial court denying appellants’ motion to vacate and set aside findings of fact, conclusions of law-, and judgment rendered-in favor of respondent, Stock Growers’ State Bank, in the ■ above-entited action. The assignment of error, as set out in the appellants’ brief verbatim, is as follows : '
“The court erred in denying appellants’ motion to- vacate and set aside the findings of fact, conclusions of law, and judgment rendered in the above-entitled action on the 10th day of March, 1923.”
*29This assignment of error is clearly a violation of rule 4, and especially that part of it which is as follows:
“An assignment of error need follow no stated form, but must point out the error complained of and the grounds upon which claim of error is based, and must clearly point out wherein the alleged error was prejudicial.”
This court has so frequently reaffirmed this rule as to make) a citation of cases surplusage. The' rule is clearly violated, and the order of the trial court should be affirmed. But, notwithstanding the foregoing rule we have, in view of the statements made in appellant’s brief, considered the case as though proper assignment had been made on all matters urged !by appellants in their brief, and we find no merit in the appeal.
'CAMPBELE, J., not sitting.
MISER, Circuit Judge, sitting in lieu of SHERWOOD, J.